Motion is made by the Assistant Attorney-General to strike out the statement of facts and bills of *Page 35 
exception. An inspection of the record discloses that the County Court adjourned on the 21st of August, 1909. The statement of facts has his endorsement on same: "Filed September, 1909," and has no approval of the county judge. Bills of exception Nos. 1, 2 and 3 are approved by the county judge, but are not filed, at least the record does not show any file mark upon them, and bill of exceptions No. 4 has the same endorsement as the statement of facts, to wit: "Filed September, 1909." As these matters are presented we are of opinion the motion of the Assistant Attorney-General is well taken. It ought to be shown that the statement of facts was filed within thirty days from the adjournment of the court. This occurred on the 21st day of August, leaving about eight or nine days in that month, and thirty days in September. If the filing of these papers occurred after the expiration of thirty days, it would be too late, and only two of the papers, one bill of exceptions and the statement of facts, show to have been filed at all, and the statement of facts is not approved. These being eliminated, there is no question presented for review by this court, therefore, the judgment is affirmed.
Affirmed.
                          ON REHEARING.                        January 18, 1911.